                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LINTECH GLOBAL, INC.,

             Plaintiff,

                                                     Case No. 2:19-cv-11600
v.                                                   Honorable Linda V. Parker
                                                     Mag. Judge David R. Grand
CAN SOFTTECH, INC., and
SWAPNA REDDYGARI,

          Defendants.
________________________________/

     OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
      TEMPORARY RESTRAINING ORDER AND PRELIMINARY
                   INJUNCTION (ECF NO. 10)

      Plaintiff LinTech Global, Inc. (“Plaintiff”) initiated this lawsuit against

Defendants CAN Softtech, Inc. (“CAN”) and Swapna Reddygari (“Reddygari”) by

filing a Verified Complaint for Injunctive and Other Relief (the “Complaint”) in

Michigan State Circuit Court in Oakland County, Michigan. (ECF No. 1, PageID

7.) Upon recognition of the parties’ complete diversity, Defendants removed the

matter to the United States District Court for the Eastern District of Michigan

pursuant to 28 U.S.C. §§ 1441 and 1446. (Id. at 1.) Plaintiff’s Complaint alleges

four counts: breach of duty of loyalty and unjust enrichment by Defendant

Reddygari, breach of contract by Defendant CAN, and trade secret

misappropriation by both Defendants. (Id. at 14–17.) Presently this matter is
before the Court on Plaintiff’s Motion for Temporary Restraining Order and

Preliminary Injunction (the “Motion”). (ECF No. 10.) The Motion has been fully

briefed, and the Court is dispensing with oral argument pursuant to Local Rule

7.1(f)(2). (ECF Nos. 10, 15, 16.)

I.    Factual and Procedural History

      Plaintiff LinTech is an information technology contractor, providing support

services to federal government agencies on different projects. (ECF No. 1, PageID

8.) In its Complaint, Plaintiff alleges as follows. Since September 26, 2014,

Plaintiff—holding a prime contract—provided software development, project

management, operation, and maintenance support services for the Federal Aviation

Administration (“FAA”) Designee Management System (“DMS”) (also referenced

as the “FAA project”). (Id. at 9.)

      On or about April 17, 2017, Plaintiff hired Defendant Reddygari as a full-

time employee responsible for managing the daily, on-site operations of the FAA

project. (Id.) Subsequently, Plaintiff promoted Defendant Reddygari; sometime in

2018, she began serving as Plaintiff’s only Project Manager and Site Manager for

the FAA Project. (Id.) In this role, she directly reported to Michael Lin, Plaintiff’s

President and Owner, and Ursa Hopkins, Plaintiff’s Chief Operating Officer. (Id.)

Also, she frequently interacted with Plaintiff’s FAA customer and was relied upon

to communicate customer concerns and to oversee that Plaintiff’s duties related to

                                          2
the FAA project were met. (Id.) Additionally, Defendant Reddygari’s

responsibilities included: making recommendations on whether additional

positions were necessary for the FAA project, making recommendations on

selecting subcontractors for the FAA project, and making hiring and firing

decisions related to the FAA project. (Id.)

      During Defendant Reddygari’s tenure at LinTech, she recommended and

“convinced” Mr. Lin—LinTech’s President and Owner—that the subcontractor,

Defendant CAN, should be hired to assist Plaintiff with the FAA project. (Id. at

10.) CAN, like LinTech1, is a company providing information technology support

services. (Id.) Although Defendant Reddygari disclosed to Plaintiff that Amar

Chandagari, President of CAN Softtech, Inc., was her husband, she also

represented that there would be no conflict of interest in hiring her husband’s

company to work on the FAA project because “her allegiance was with LinTech[,]

and CAN would be treated like any other subcontractor.” (Id.) As a result, Plaintiff

hired Defendant CAN as a subcontractor. (Id.) The parties entered into an

“Indefinite Delivery Indefinite Quantity” Agreement (the “Subcontractor

Agreement” or the “Agreement”) on or around May 2, 2018. (Id.) At the time of

the Agreement, neither Defendant disclosed that Defendant Reddygari had any

ownership interest or any managerial role at CAN Softtech, Inc. (Id. at 10, 12.)

1
 But for the Agreement, Plaintiff LinTech views Defendant CAN as a direct
competitor. (Id. at 10.)
                                        3
While working full-time for Plaintiff on the FAA project, however, Defendant

Reddygari had an ownership interest in and served as the Chief Executive Officer

of CAN Softtech, Inc. (Id. at 10, 12.)

        After Plaintiff contracted with Defendant CAN for services related to the

FAA project, CAN and its employees were increasingly used. (Id. at 11.) By

November 2018, LinTech employees working on the FAA project were reduced

from 100% of the positions to 4 of 19 (21%) of the positions—the 15 other

positions being filled by CAN employees. (Id.) Although Mr. Lin addressed

balancing the number of Plaintiff’s and Defendant’s employees on the project,

Defendant Reddygari continued to use mostly CAN employees. (Id.)

        Because the FAA project did not have a set expiration2, Defendant

Reddygari had the responsibility of updating Mr. Lin on when and whether the

project was up for re-bid or might end. (Id.) Defendant Reddygari informed Mr.

Lin that the FAA project would extend beyond April 2020, but never informed him

that it would be re-bid or that Plaintiff’s contract was in jeopardy of being

terminated. (Id.)

        Without any prior notice, on May 14, 2019, Defendant Reddygari resigned

from her employment with Plaintiff, and Defendant CAN terminated its

subcontract with Plaintiff. (Id. at 12.) The same day, the FAA ended its


2
    The FAA project was typically extended on a yearly basis. (ECF No. 1 at 11.)
                                         4
relationship with Plaintiff and directly3 awarded Defendant CAN “substantially the

same project as the FAA project that LinTech held for five (5) years”. (Id.) Upon

Defendants’ respective resignation and termination, they retained 12 laptop

computers that contained Plaintiff’s confidential and proprietary information

related to the FAA project. (Id. at 13.) After Plaintiff demanded the computers’

return, Defendants returned them to Plaintiff on May 22, 2019. (Id.)

      On May 24, 2019, believing Defendants to have misappropriated its

confidential and proprietary information, Plaintiff initiated this lawsuit against

Defendants by filing a Verified Complaint for Injunctive and Other Relief (the

“Complaint”) in Michigan State Circuit Court in Oakland County, Michigan,

alleging breach of duty of loyalty and unjust enrichment against Defendant

Reddygari, breach of contract against Defendant CAN, and trade secret

misappropriation against both Defendants. (ECF No. 1, PageID 7, 14–17.) Upon

recognition of the parties’ complete diversity, Defendants removed the matter to

the United States District Court for the Eastern District of Michigan pursuant to 28

U.S.C. §§ 1441 and 1446. (Id. at 1.) Presently this matter is before the Court on

Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction

(the “Motion”). (ECF No. 10.) The Motion has been fully briefed, and the Court is

dispensing with oral argument pursuant to Local Rule 7.1(f)(2). (ECF Nos. 10, 15,

3
 The FAA never publicly solicited bid proposals for the FAA project; it was
directly awarded to Defendant CAN without competition. (Id. at 12.)
                                        5
16.) Plaintiff moves the Court to issue a temporary restraining order and

preliminary injunction enjoining Defendants from “using and/or disclosing

LinTech’s confidential and proprietary pricing, technical, process, customer,

staffing and labor information.” (ECF No. 10, PageID 98–99.)

II.   Temporary Restraining Order and Preliminary Injunction

      Injunctive relief is “an ‘extraordinary remedy involving the exercise of a

very far-reaching power, which is to be applied only in limited circumstances

which clearly demand it.’ ” Apex Tool Group, LLC v. Wessels, 119 F. Supp. 3d

599, 606 (E.D. Mich. 2015) (citing Leary v. Daeschner, 228 F.3d 729, 739 (6th

Cir.2000)). In issuing injunctive relief, the court considers: “(1) ‘whether the

movant has a strong likelihood of success on the merits; (2) whether the movant

would suffer irreparable injury without the injunction; (3) whether issuance of the

injunction would cause substantial harm to others; and (4) whether the public

interest would be served by issuance of the injunction.’ ” Id. (citing Kentucky v.

Hagel, 759 F.3d 588, 600 (6th Cir.2014). “[I]rreparable harm . . . must weigh in

favor of relief for an injunction to issue.” Id. at 607 (citing Kelly Servs. v. Eidnes,

530 F.Supp.2d 940, 949 (E.D.Mich.2008)). Specific findings concerning each of

the factors are not necessary when “fewer factors are dispositive of the issue.” Id.

(citing Six Clinics Holding Corp., II v. Cafcomp Sys., Inc., 119 F.3d 393, 399 (6th

Cir.1997)).

                                            6
       “ ‘To be granted an injunction, the plaintiff must demonstrate, by clear and

convincing evidence, actual irreparable harm or the existence of an actual threat of

such injury.’ ” Id. at 609 (citing Patio Enclosures, Inc. v. Herbst, 39 Fed. Appx.

964, 969 (6th Cir.2002)). Irreparable harm is the most important prerequisite for

injunctive relief. Id. (citations omitted). The Court concludes that Plaintiff has

failed to demonstrate irreparable harm that necessitates the Court’s grant of

injunctive relief.4 For the reasons that follow, the Court denies Plaintiff’s Motion

for Temporary Restraining Order and Preliminary Injunction.

      In summary, Plaintiff’s lawsuit alleges that Defendants used confidential and

proprietary information obtained through their employment with Plaintiff to

acquire and replace Plaintiff on a long-held government contract––the FAA

project. Plaintiff argues that, without an injunction, Defendants will “use

LinTech’s pricing and staffing information in other contexts to be awarded other

governmental work competitive to LinTech’s interests.” (ECF No. 10, PageID 112

(emphasis added).) Because Defendants worked exclusively on the FAA project,

Plaintiff’s argument that Defendants will use its information for other work is at

best tenuous and the future harm to Plaintiff speculative.




4
 See Hacker v. Federal Bureau of Prisons, No. 06–12425, 2006 WL 2559792, at
*8 (E.D. Mich. Sept. 1, 2006) (finding want of irreparable harm dispositive of
preliminary injunction motion).
                                        7
       Defendants are no longer in possession of Plaintiff’s laptop computers

containing Plaintiff’s confidential and proprietary information. See Apex Tool

Group, 119 F. Supp. 3d at 609 (“Without access to this information [on plaintiff’s

laptop], it is unlikely that plaintiff will suffer irreparable harm in the immediate

future.”). To add, the generality with which Plaintiff alleges the harm evidences its

unlikelihood. “Plaintiff has not pointed to any projects that are pending or any that

are forthcoming in the near future . . . that defendant is involved with that are

competitive with plaintiff. Given that defendant is not in possession of the

information he allegedly would use . . . it is difficult to surmise that it is likely that

plaintiff will suffer immediate irreparable harm in the future.” Id. at 609–610. The

circumstances here suggest that an alleged wrong has already occurred, but there is

little to suggest that a wrong is likely to occur again in the future. See id.

Furthermore, Plaintiff has not alleged that Defendants downloaded, printed, or are

still in possession of their confidential and proprietary information. Plaintiff

alleged that its information was sought to secure the FAA project; this, however,

does not serve to substantiate a likelihood of impending irreparable harm.

       Finally, “[P]laintiff does not suffer irreparable injury if the injury i[s] fully

compensable by money damages.” Id. at 610 (citing Overstreet v. Lexington–

Fayette Urban Cnty. Gov., 305 F.3d 566, 578 (6th Cir.2002)). Here, Plaintiff’s

alleged injuries are trade secret misappropriation and loss of competitive

                                            8
advantage. Plaintiff, however, has failed to demonstrate how these injuries cannot

be adequately compensated by money damages.

       Therefore, the Court concludes that Plaintiff has not sufficiently

demonstrated an immediate irreparable harm. The other factors require only brief

mention. Absent an injunction, there is no harm to others, and therefore the third

factor is not relevant to the Court’s decision. Id. (citing Patio Enclosures, Inc., 39

Fed.Appx. at 970). The fourth factor does not weigh in favor of either party

because the public has an interest in both protecting confidential information and

allowing competition (for employment and between businesses). Id. Because the

Court’s finding that Plaintiff is unlikely to suffer irreparable harm substantially

outweighs any merits findings in Plaintiff’s favor, the Court need not articulate its

specific findings for the first factor. See id. at 607.

       In sum, when balancing the factors, the Court is not convinced that the

present case requires the extraordinary remedy of a preliminary injunction. The

Court finds that Plaintiff is unlikely to suffer immediate irreparable harm, which

weighs heavily against issuance of a preliminary injunction. With neither the third

and fourth factors weighing in Plaintiff’s favor, the Court finds the want of

immediate irreparable harm dispositive. Therefore, the Court denies Plaintiff’s

Motion.

       Accordingly,

                                             9
     IT IS ORDERED, that Plaintiff’s Motion for Temporary Restraining Order

and Preliminary Injunction (ECF No. 10) is DENIED.

     IT IS SO ORDERED.

                                          s/ Linda V. Parker
                                          LINDA V. PARKER
                                          U.S. DISTRICT JUDGE


Dated: July 18, 2019




                                     10
